DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 10/13/2022, is acknowledged.  Claims 1-4 and 7-25 are pending.   Claims 20-25 are new. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1-4, 7-10 and 15-23 are drawn broadly to “a foamed echogenic hydrophobic, water-immiscible composition, suitable for medical image enhancing in echography or sonshysterography, said composition comprising air or gas bubbles retained in the hydrophobic water-immiscible composition, wherein said air or gas bubbles have a density of bubbles of less than 1*10^6 (< 1,000,000) bubbles/ml.”  Although the claim scope is arguably reined in by an intended purpose, as a whole the claim describes a composition by a genus of material and little else.  Incidentally, as a matter of claim construction, “less than 1*10^6 (< 1,000,000) bubbles/ml” would read on no bubbles.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  Further, “[a] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In this instance, the specification provides only one example of a composition comprising 10 ml of Lipiodol and 5 ml demineralized water.  Further, the example does not even demonstrate a density of bubbles as claimed.  No other composition comprising other species of 
Although the specification reads as a laundry list of materials that would meet the component limitations of the claims, the description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). Merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171.
Accordingly, one of ordinary skill in the art would not reasonably recognize that claim breadth was actually in the applicants’ possession as of the filing date. “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public. 
Similarly, claim 11 drawn broadly to “an echolucent image enhancing hydrophobic, water-immiscible composition,” claims 12-15, which require “an echolucent, image enhancing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-4, 7, 8, 11, 12, 14-16, 20, 22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schneider et al. (US 2001/0024638).
Regarding claim 1, Schneider et al. teaches “gas filled microbubbles in an aqueous carrier liquid usable as contrast agents in ultrasonic echography.  The suspensions comprise amphipathic compounds of which at least one may be a laminarized phospholipid.”  Abstract.  This would read on “hydrophobic, water-immiscible composition.”  Schneider et al. also teaches that bubble concentration between 104 and 105 are known in the art.  See para. [0006].-  This would read on “wherein said air or gas bubbles have a density of bubbles of less than 1*10^6 (< 1,000,000).”  
Alternatively, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  In this case, “wherein said air or gas bubbles have a density of bubbles of less than 1*10^6 (< 1,000,000)” is considered a functional limitation because the composition is understood to be capable of being in a foamed and unfoamed state.  That said, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because Schneider et al.’s composition is foamable and the claimed components of the composition are similar, Schneider et al.’s composition would be 
Regarding claims 2 and 3, the disclosed bubble suspension is understood to regard on the claimed volume ratio.  See e.g., Examples 2 and 3. 
Regarding claims 4, 7 and 8, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”
Regarding claim 11, the claim recites a product-by-process limitation “wherein the foam is formed by mechanically inserting (i) sterile air or gas; or (ii) aqueous solution with sterile air or gas into the hydrophobic, water-immiscible composition.”  Therefore, the determination of the patentability is based on the product itself and not the process recited in the claims. “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 12 and 22, Schneider et al. teaches exposing the composition to sulfur hexafluoride gas in vial and injecting in each vial glycerol solution in water.  See paras. [0036]-[0037].  This reads on “a first chamber or syringe with a predetermined amount of echolucent, image enhancing hydrophobic, water-immiscible composition, and a second chamber or syringe with a predetermined amount of . . . (ii) aqueous solution with sterile air or gas.”

Regarding claim 15, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 16, Schneider et al. teaches exposing the composition to sulfur hexafluoride gas in vial and injecting in each vial glycerol solution in water.  See paras. [0036]-[0037].  The composition was gently mixed and made bubbles.  See para. [0037].  
Regarding claim 24, Schneider et al. teaches that prior art techniques produce bubbles in a wide range of diameters (up to 50 µm).  Again, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.  In this case, “said air or gas bubbles having a volume-weighted median diameter (D50) of greater than 50 microns” is considered a functional limitation because the composition is understood to be capable of being in a foamed and unfoamed state.  That said, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”  Here, because Schneider et al.’s composition is foamable and the claimed components of the composition are similar, Schneider et al.’s composition would be expected to demonstrate “said air or gas bubbles having a volume-weighted median diameter (D50) of greater than 50 microns.” 
See e.g., Examples 2 and 3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618